                                           Case 3:19-cv-04902-LB Document 39 Filed 01/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEBORAH SCHICK,                                   Case No. 19-cv-04902-LB
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF REFERENCE TO
                                                v.                                        MAGISTRATE JUDGE FOR
                                   9
                                                                                          SETTLEMENT
                                  10    SELECTQUOTE INSURANCE SERVICES,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, this matter is referred to Magistrate Judge Jacqueline Scott

                                  14   Corley for settlement.

                                  15          The parties will be advised of the date, time and place of the next appearance by notice

                                  16   from Magistrate Judge Corley.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 24, 2020

                                  19                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  20                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
